— Appeals by defendant from two judgments of the County Court, Suffolk County (Weissman, J.), both rendered August 20, 1981, convicting him, upon his pleas of guilty, of operating a motor vehicle while under the influence of alcohol and attempted burglary in the third degree, respectively, and imposing sentences. Judgments affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Moflen, P. J., Mangano, Thompson and Niehoff, JJ., concur.